
	
		III
		109th CONGRESS
		2d Session
		S. RES. 459
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2006
			Mr. Bayh submitted the
			 following resolution; which was referred to the
			 Committee on
			 Finance
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding United States participation and agreement in the Doha Development
		  Round of the World Trade Organization.
	
	
		Whereas in 2001, World Trade Organization members launched
			 the Doha Development Agenda, a new round of multilateral trade negotiations
			 with a core objective of increasing market access for nonagricultural products,
			 such as industrial goods;
		Whereas Ministers of World Trade Organization members
			 agreed in the Doha Declaration that the aim of the nonagricultural market
			 access (NAMA) negotiations is to reduce or eliminate industrial tariffs, with
			 an emphasis on high tariffs and nontariff barriers;
		Whereas, at the 2005 World Trade Organization Ministerial
			 in Hong Kong, members renewed this commitment by agreeing to adopt a
			 tariff-cutting formula geared toward the reduction or elimination of high
			 tariffs;
		Whereas, at the 2005 World Trade Organization Ministerial
			 in Hong Kong, members agreed once again to reduce or eliminate trade-distorting
			 nontariff barriers, and to focus on liberalization in certain sectors;
		Whereas, at the 2005 World Trade Organization Ministerial
			 in Hong Kong, members agreed to establish by April 30, 2006, the formulas or
			 approaches (commonly referred to as modalities) for tariff
			 reductions and that time frame has now been extended;
		Whereas manufactured goods account for over 70 percent of
			 world merchandise trade and 87 percent of the United States total merchandise
			 exports;
		Whereas substantial differences in average bound
			 industrial tariff rates among World Trade Organization members have caused vast
			 inequities in the multilateral trading system, placing American companies and
			 workers at a disadvantage;
		Whereas the United States has a simple average bound
			 tariff rate of 3.2 percent for industrial goods with 38.5 percent of industrial
			 tariff lines providing for duty-free treatment;
		Whereas foreign tariffs on industrial goods are
			 significantly higher than United States rates, and countries with high
			 industrial tariff rates provide few, if any, duty-free tariff treatment;
		Whereas many countries that maintain high industrial
			 tariffs are benefiting under the United States Generalized System of
			 Preferences (GSP), a program granting duty-free treatment to specified products
			 that are imported from more than 140 designated countries and
			 territories;
		Whereas in 2005, the United States annual deficit for
			 trade in goods reached a new high of $782,100,000,000;
		Whereas the United States share of global industrial goods
			 trade has shrunk over the past decade, and 3,000,000 domestic manufacturing
			 jobs have been lost since June 2000;
		Whereas producers of industrial goods, particularly
			 manufacturers, are critical to the health of the United States economy;
		Whereas greater access to foreign markets will generate
			 economic growth, raise wages, bolster research and development, and increase
			 standards of living; and
		Whereas international trade can be a dynamic engine for
			 economic growth and job creation, provided that America’s entrepreneurs and
			 innovators are afforded nondiscriminatory treatment in the global economy: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that the United States should not be a signatory to any agreement or protocol
			 with respect to the Doha Development Round of the World Trade Organization
			 negotiations unless—
			(1)a NAMA agreement
			 would lead to a significant reduction or elimination of the substantial
			 inequities in the average level of industrial tariff rates of all World Trade
			 Organization members;
			(2)substantial
			 increases in market access and United States exports are achieved through
			 reductions in average tariff rates applied to manufactured goods;
			(3)sectoral tariff
			 agreements are included that would result in a significant number of countries
			 eliminating tariffs on products and in sectors that would increase United
			 States exports; and
			(4)real new market
			 access is achieved through the dismantling of nontariff barriers, and
			 particularly in sectors of primary importance to American manufacturers.
			
